Order and judgment unanimously reversed on the law without costs and petition dismissed. Memorandum: Supreme Court erred in granting the petition, permanently enjoining arbitration demanded by respondent Anthony Zumpano, as President of the Utica Professional Firefighters Association, Local 32, International Association of Firefighters, AFL-CIO-CLC. The court erroneously relied upon Matter of Board of Educ. v Yonkers Fedn. of Teachers (40 NY2d 268) in holding that continuing to enforce minimum staffing and equipment provisions in the expired collective bargaining agreement between the parties violates public policy. After that case was decided, the Legislature, “which is also a source of public policy” (Matter of Board of Trustees [Maplewood Teachers’ Assn.], 57 NY2d 1025, 1027, rearg denied 58 NY2d 824), enacted Civil Service Law § 209-a (1) (e). That subdivision provides that it is an unfair practice for a public employer to refuse to adhere to the terms of an expired agreement until a new agreement is negotiated. The only exception is when the public employees engage in a strike, which has not occurred here. Pursuant to the plain language of the statute, the minimum staffing and equipment provisions of the expired contract must remain in effect.
We reject the argument of petitioner that Civil Service Law § 209-a (1) (e) deprives it of its power of municipal home rule. The promotion of public “employer-employee harmony and uninterrupted service in the public sector by avoiding destructive self-help remedies” is a matter of State-wide concern (Association of Surrogates & Supreme Ct. Reporters v State of New York, 79 NY2d 39, 45). (Appeals from Order and Judgment of Supreme Court, Oneida County, Tenney, J.—Arbitration.) Present—Pine, J. P., Lawton, Callahan, Doerr and Balio, JJ.